Citation Nr: 0000422	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Whether the veteran is competent. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and friends


INTRODUCTION

The veteran had active service from March 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for a low back 
disability.  Subsequently, a June 1997 rating decision 
proposed to render the veteran incompetent.  Following a July 
1997 hearing on that matter, a September 1997 rating decision 
determined that the veteran was incompetent to handle his 
funds.  The veteran perfected an appeal of those issues.  

The issue of a rating higher than 10 percent for a right 
elbow disability had also previously been developed for 
appellate review.  At his October 1999 hearing, the veteran 
withdrew that issue.  Hearing transcript, (T.), 2.  

The veteran testified that certain compensation checks in 
1992/93 are still outstanding and due to him.  T. 8.  That 
matter is referred to the RO for appropriate action.  


REMAND

At his October 1999 hearing, the veteran submitted additional 
evidence.  Hearing transcript, (T.), 7, 14.  The veteran did 
not waive initial review of that evidence by the RO, and the 
RO was to first review such evidence before forwarding the 
case to the Board.  T. 15.  However, a review of the file 
does not indicate that the proffered documents are associated 
with the evidence of record, nor does it appear that the RO 
has reviewed any additional evidence.  

The veteran also testified that there is a VA guardianship 
file that may be relevant to his claim of incompetency.  T. 
14-15.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent records may exist, the case must be 
remanded for further development with regard to this issue.  
Similarly, any outstanding VA medical records should be 
obtained and associated with the claims file.  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Where a reasonable doubt arises 
regarding a beneficiary's mental capacity to contract or to 
manage his own affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(c) and (d) (1999).

With regard to the back disability, the veteran testified 
about various outstanding records.  T. 17.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
obtain copies of the October 1999 
documents that he initially provided at 
his October 1999 hearing.  If no copies 
are available, the RO should assist him 
in acquiring the evidence that he 
previously submitted, and the veteran 
should be asked to provide the names and 
addresses of the sources of that evidence 
as well as all medical care providers who 
treated him for a mental disability since 
April 1997.  After securing any necessary 
release, the RO should obtain these 
records.

The veteran should also be asked to 
provide the names and addresses of 
medical providers who treated his back 
disability whose records he believes are 
outstanding.  The RO should then render 
an appropriate response.  

2.  The RO should ensure that all VA 
records that are relevant to the issues 
on appeal are secured and associated with 
the claims file.  

3.  If deemed necessary by the RO 
following the acquisition of the 
aforementioned development, the veteran 
should be afforded a VA psychiatric 
examination, preferably by an examiner 
who has not previously seen the veteran, 
to provide an opinion as to the veteran's 
competency.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should render an opinion regarding 
whether or not the veteran is competent 
to handle his funds, and the conclusion 
should be discussed with reasons for such 
conclusion.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



